Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 1 of 13




                                                       Exhibit D




                                                                                     0038
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 2 of 13




                                                                                     0039
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 3 of 13




                                                                                     0040
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 4 of 13




                                                                                     0041
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 5 of 13




                                                                                     0042
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 6 of 13




                                                                                     0043
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 7 of 13




                                                                                     0044
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 8 of 13




                                                                                     0045
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  D Page 9 of 13




                                                                                     0046
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 D Page 10 of 13




                                                                                     0047
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 D Page 11 of 13




                                                                                     0048
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 D Page 12 of 13




                                                                                     0049
Case 19-05006   Doc 37-3   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 D Page 13 of 13




                                                                                     0050
